Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3-4 are objected to because of the following informalities:  The claims depend from cancelled claim 2.  Appropriate correction is required.
Claims 18-19 are objected to because of the following informalities:  The claims depend from claim 1 and should depend from claim 17.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-7, and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over JP- 2001/172600 to Matsunaga et al. in view of WO-2015/168670to Vietti et al. (Cited on IDS).
As to claims 1, 8, and 16, Matsunaga discloses a two-part adhesive for dry laminate (solventless) comprising an isocyanate terminated prepolymer first component and a second component that comprises polyol component (B1), (B2), and (B3), wherein component (B1) is a polyfunctional polyol selected from polyether polyols (propylene oxide adducts of polyhydric alcohols (0017), component (B2) is a polyurethane polyol that contains phosphate ester groups (0028) and component (B3) is a polyurethane polyol used in amounts that range from 1 to 50% by weight (0036). Matsunaga teaches a weight ratio of B1:B2 is (1 to 70) : (99 to 30) (0035).
Matsunaga does not expressly prefer the use of phosphate ester adhesion promotoer polyol component (Examples use carboxylic acid or sulfamate based polyurethane polyols).
Vietti discloses laminating adhesive comprising phosphate-functional polyols comprising the reaction product of tri-functional propylene glycol, polyphosphoric acid, and polyisocyanate (instant claim 8) (0034-0037).
Accordingly, the position is taken that it would been obvious to a person of ordinary skill in the art to add the adhesion promoter taught in Vietti to the adhesive of Matsunage to prevent delamination of the adhesive, i.e. improve adhesion (See Results in Vietti).
With regards to the phosphoric acid content of the adhesion promoter, the adhesion promoters are prepared by reacting 55.1 grams of Voranol CP-450 and 1.5 grams of polyphosphoric acid under nitrogen at room temperature, followed by heating to 100°C and introducing 18.4 grams of Isonate 125M into the reactor.  The reaction temperature increases to 80°C and the reaction temperature was controlled at 78°C for 2 hours.  Vietta discloses adhesion promoters are prepared by reacting 150 grams of Voranol CP-450 and 4.0 grams of polyphosphoric acid under nitrogen at room temperature, followed by heating to 100°C and introducing 50 grams of Isonate 125M into the reactor.  The reaction temperature increases to 85°C and the reaction temperature was controlled at 65°C for 1 hour.  This process is substantially identical to the process of the instant application. Because Vietta teaches a substantially identical process (same reactions occuring under identical conditions) using identical amounts of analogous components as required by the instantly claimed invention, the claimed weight % of phosphoric acid would be formed in the adhesion promoter of Vietta.  The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
As to claim 4, Matsunaga discloses urethane polyol component (B3) is prepared from a stoichiometric excess of polyol selected from polyether polyols or polyester polyols and polyisocyanate (0036).
As to claim 3, Matsunaga teaches MDI as a suitable polyisocyanate to prepare the urethane polyol.
As to claims 5-10, second component that comprises polyol component (B1), (B2), and (B3), wherein component (B1) is a polyfunctional polyol selected from polyether polyols (propylene oxide adducts of polyhydric alcohols (0017), component (B2) is a polyurethane polyol that contains phosphate ester groups (0028) and component (B3) is a polyurethane polyol used in amounts that range from 1 to 50% by weight (0036). Matsunaga teaches a weight ratio of B1:B2 is (1 to 70) : (99 to 30) (0035).
It is well settled that where prior art describes components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05. In light of the cited patent case law, it would therefore have been obvious that in this particular instance to use the polyurethane polyol within the claimed amounts to aid in pigment dispersion stability and vividness (0036).
As to claims 11-12, the bio-based polyol component is optional.
As to claims 13-15, Matsunaga discloses an equivalent ratio (NCO / OH) of isocyanate component to polyol component is (1.0 to 8 / 1) from a the viewpoint of obtaining sufficient boiling water resistance and adhesiveness to plastic film (0037).
As to claim 17, Matsunaga discloses preparing a two-component dry laminating structure by applying the adhesive to a first substrate followed by the addition of a second substrate (0040, 0057).
As to claim 18, Matsunaga discloses an equivalent ratio (NCO / OH) of isocyanate component to polyol component is (1.0 to 8 / 1) from the viewpoint of obtaining sufficient boiling water resistance and adhesiveness to plastic film (0037).
As to claim 19, Matsunaga discloses substrates that include plastic films, metal plates, building material decoration, unit bath interiors, etc. (0040).


Response to Arguments
Applicant's arguments filed 08/02/2022 have been fully considered but they are not persuasive. 
The applicant argued that the polyurethane polyol of Matsunaga contains phosphate ester groups and this component is not present in the current claims.  This is not found persuasive because the hydroxy-terminated polyurethane resin is open to other components outside of the currently claimed polyisocyanate and polyol component because of the “which is” language.
The applicant argued that the examiner would have to pick and choose from the phosphate ester polyol component taught in Matsunaga and also the specific polyether polyol of the secondary reference to Vietti.  This is not found persuasive because this was not a selection determined by the examiner.  The combination of references teach the addition of a phosphate ester adhesion promoter currently claimed (See Vietti).  It would been obvious to a person of ordinary skill in the art to add the adhesion promoter taught in Vietti to the adhesive of Matsunage to prevent delamination of the adhesive, i.e. improve adhesion (See Results in Vietti).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant argues that Vietti is directed to solvent based adhesives and directed to problems with which the applicant was not concerned.  This is not found persuasive because Vietta is added as a secondary reference that teaches the phosphate ester adhesion promoter.  Matsunaga teaches the solventless adhesive component.  The combination of references renders the presently claimed invention prima facie obvious.
Lastly, applicant argues that the reference fails to teach the phosphoric acid content of the adhesion promoter.  Firstly, this is not supported with evidence.  Secondly, Vietta teaches a substantially identical process (same reactions occuring under identical conditions) using identical amounts of analogous components as required by the instantly claimed invention, the claimed weight % of phosphoric acid would be formed in the adhesion promoter of Vietta.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763